UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 31, 2010 Aceto Corporation (Exact Name of Registrant as Specified in its Charter) New York 000-04217 11-1720520 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Hollow Lane, Lake Success, New York 11042 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(516) 627-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. Credit Agreement On December 31, 2010, Aceto Corporation (“Aceto”) and its subsidiaries, Aceto Agricultural Chemicals Corporation, CDC Products Corporation, Aceto Pharma Corp., Aceto Realty LLC,ACCI Realty Corp., Arsynco Inc. and Sun Acquisition Corp., now known as Rising Pharmaceuticals, Inc., a Delaware corporation (“Sun”) (and together with Aceto, the “Companies”) entered into a Credit Agreement (the “Credit Agreement”) with the Lenders which from time to time are parties to the Credit Agreement (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., (“JPM Chase”) as Administrative Agent for the Lenders.As of December 31, 2010, the Lenders are JPM Chase and Wells Fargo Bank, National Association. Subject to the terms and conditions of the Credit Agreement, the Companies may borrow, repay and reborrow from time to time during the period ending December 31, 2015, up to but not exceeding at any one time outstanding $40,000,000 (collectively, the “Revolving Credit Loans”).The Revolving Credit Loans may be (i) Adjusted Libor Loans (as defined in the Credit Agreement), (ii) Alternate Base Rate Loans (as defined in the Credit Agreement) or (iii) a combination thereof.As of December 31, 2010,the Companiesborrowed Revolving Loans aggregating $10,550,000 which loans are Alternate Base Rate Loans. $10,000,000 of such amount was utilized by Sun to partially finance payment of the purchase price for the acquisition by Sun of certain assets of Rising Pharmaceuticals, Inc., now known as Pearl Ventures Inc., a New Jersey corporation (“Seller”). Subject to the terms and conditions of the Credit Agreement, Sun borrowed $40,000,000 (the “Term Loan”).The Term Loan interest may be payable as an (i) Adjusted LIBOR Loan, (ii) Alternate Base Rate Loan, or (iii) a combination thereof.As of the closing of the loan transaction, the Term Loan is payable as an Alternate Base Rate Loan.Pursuant to the requirements of the Credit Agreement, within 45 days of closing, of the loan transaction, the Companies must deliver Hedging Agreements (as defined in the Credit Agreement) fixing the interest rate on not less than $20,000,000 of the Term Loan.The Term Loan is payable as to principal in twenty (20) consecutive quarterly installments, commencing March 31, 2011 and on each June 30, September 30 and December 31st thereafter, each in the amount set forth below opposite the applicable installment, provided that the final payment on the Term Loan Maturity Date (as defined in the Credit Agreement) shall be in an amount equal to the then outstanding unpaid principal amount of the Term Loan: Installment
